Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-16 are pending and examined.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is drawn to an Agrobacterium comprising a mixture of vectors containing at least one of “the” gene encoding “the” protein involved in tryptophan biosynthesis and “the” gene encoding “the” protein involved in secologanin biosynthesis, wherein the mixture of vectors further comprises the gene encoding the protein involved in tryptophan biosynthesis and the gene encoding the protein involved in secologanin biosynthesis
The metes and bounds of the claim are indefinite because it is not clear as to “the” gene or protein to which the claim refers.
The metes and bounds of the claim are also unclear because the limitation “wherein the mixture of vectors further contains” makes the claim indefinite: it is not clear if the mixture comprises the same or different genes.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-16 are broadly drawn to a method of producing an alkaloid comprising expressing a protein involved in tryptophan biosynthesis and a protein involved in secologanin biosynthesis wherein the plant is C. roseus, and vectors and agrobacterium comprising genes encoding said proteins.
The specification describes that the expression the nucleic acids having SEQ ID NO: 27, 28, 30 and 32 corresponding to AroG, TrpD, TrpE and ORCA4, respectively, increased tryptophan content (p. 35, ¶ 00196; see also p. 30, ¶ 00169 and 00170). An increase in the alkaloids tabersonine and stemmadenine was also observed (p. 36, ¶ 00198 and 00199).
It is noted that the written description requirement may be satisfied through sufficient description of a representative number of species by disclosing relevant and identifying characteristics such as structural or other physical and/or chemical properties, by disclosing functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the invention as claimed. See Eli Lilly,119 F.3d at 1568, 43 USPQ2d at 1406.
Here, the specification fails to describe a representative number of species from the vast genus of proteins involved in tryptophan biosynthesis or proteins involved in secologanin biosynthesis, and further fails to describe a representative number of species from the broad genus of alkaloids that may be produced by the methods as broadly claimed. Moreover, the specification only describes the production of two distinct alkaloids.
A description of the methods as broadly claimed is critical in light of the state of the art with respect to alkaloid synthesis in C. roseus: Peebles et al describe that that the overexpression of transcription factors that positively regulate the terpenoid indole alkaloid (TIA) pathway could be used to overexpress multiple pathway genes at one time but can be challenging as evidenced by ORCA3 overexpression (2011, Metabolic Engineering, 13:234-240, p. 238, col. 2, last ¶).
Peebles et al describe that a better understanding of the regulation of the TIA pathway is necessary to successfully engineer the increased production of TIAs and that it is likely that a combination of pathway genes and regulators will need to be manipulated to balance flux through the TIA pathway and increase TIA production (p. 238, col. 2, last ¶ bridging p. 239).
Moreover, Paul et al describe that there are over a hundred TIAs in C. roseus and that while progress has been made in characterizing genes in the pathway transcription factors regulating the pathway are less characterized (2017, New Phytologist, 213:1107-1123, p. 1107, col. 1, ¶ 1; see also p. 1108, col. 1, penultimate ¶).
Therefore, in light of the lack of working examples, the failure of the specification to describe a representative number of genes to predictably yield alkaloids as claimed, and the state of the art which describes that the TIA pathway is complex and not well understood, the skilled practitioner would not be of the opinion that Applicant possesses the methods, vectors and Agrobacterium as claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 10-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peebles et al (2011, Metabolic Engineering, 13:234-240).
Instant claims 1-3 and 10-16 are drawn to a method of producing an alkaloid comprising expressing a protein involved in tryptophan biosynthesis and a protein involved in secologanin biosynthesis wherein the plant is C. roseus, wherein the alkaloid is tabersonine, vindoline, catharanthine, vinblastine, vincristine, ajmalicine, serpentine, stemmadenine or strictosidine, and vectors and agrobacterium comprising genes encoding said proteins.
Peebles et al disclose that the TIA pathway in C. roseus produces two anticancer alkaloid drugs, vinblastine and vincristine, in very low levels and there is an interest in increasing influx toward downstream metabolites in hairy root cultures by overexpressing genes in the upper part of the TIA pathway (see Abstract).
Peebles et al disclose that anthranilate synthase (AS), which is composed of multiple subunits, catalyzes the first step in the synthesis of tryptophan and is subject to feedback inhibition by tryptophan. This feedback inhibition may be overcome by expressing feedback insensitive AS (p. 234, col. 2, ¶ 1). 
Terpenoid alkaloids are formed by the condensation of tryptamine and secologanin, and it is known in the art that overexpression of this feedback insensitive gene causes large increases in tryptophan and tryptamine without substantial increases in TIA (p. 234, col. 1, last ¶ bridging col. 2 and last ¶ bridging p. 235; see also Figure 1).
Because of this limitation, Peebles et al disclose that coexpression of feedback insensitive AS and a DXS gene, the latter of which is involved in secologanin biosynthesis, results in an increase in TIA such as tabersonine (p. 235, col. 2, ¶ 2; see also Figure 5; see p. 238, col. 2, penultimate ¶; see p. 236, col. 1, ¶ 1: Agrobacterium comprise the constructs).
It should be noted that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 
Moreover, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
Where the claims are directed to a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103, expressed as a 102 /103  rejection. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). 
This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102 /103  rejection is appropriate for these types of claims as well as for composition claims. See MPEP 2112 (I-III).
Here, the method as taught by Peebles et al is identical in scope to what is claimed: a protein involved in tryptophan biosynthesis and secologanin biosynthesis are expressed in C. roseus. It then necessarily follows that any alkaloid produced by the instant method would also be produced by the method as taught by Peebles et al.
Therefore, a method of producing an alkaloid comprising expressing a protein involved in tryptophan biosynthesis and a protein involved in secologanin biosynthesis wherein the plant is C. roseus, wherein the alkaloid is tabersonine, vindoline, catharanthine, vinblastine, vincristine, ajmalicine, serpentine, stemmadenine or strictosidine, and vectors and agrobacterium comprising genes encoding said proteins is anticipated by Peebles et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peebles et al (2011, Metabolic Engineering, 13:234-240) in view of Paul et al (2017, New Phytologist, 213:1107-1123) and in further view of Verma et al (2011, Biotechnol Lett, 33:1053-1060) and Weaver et al (Patent No. US 8,158,851 B2).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-6 are drawn to a method of producing an alkaloid in a plant of the genus Catharanthus comprising expressing a protein involved in tryptophan biosynthesis and a protein involved in secologanin biosynthesis, wherein the expression is in leaf or stem, wherein the protein involved in secologanin biosynthesis is ORCA4 and wherein the tryptophan biosynthesis protein is TrpE.
Peebles et al teach that the TIA pathway in C. roseus produces two anticancer alkaloid drugs, vinblastine and vincristine, in very low levels and there is an interest in increasing influx toward downstream metabolites in hairy root cultures by overexpressing genes in the upper part of the TIA pathway (see Abstract).
Peebles et al teach that AS, which is composed of multiple subunits, catalyzes the first step in the synthesis of tryptophan and is subject to feedback inhibition by tryptophan. This feedback inhibition may be overcome by expressing feedback insensitive AS (p. 234, col. 2, ¶ 1). 
Terpenoid alkaloids are formed by the condensation of tryptamine and secologanin, and it is known in the art that overexpression of this feedback insensitive gene causes large increases in tryptophan and tryptamine without substantial increases in TIA (p. 234, col. 1, last ¶ bridging col. 2 and last ¶ bridging p. 235; see also Figure 1). 
Because of this limitation, Peebles et al teach that coexpression of feedback insensitive AS and a DXS gene, the latter of which is involved in secologanin biosynthesis, results in an increase in TIA such as tabersonine (p. 235, col. 2, ¶ 2; see also Figure 5; see p. 238, col. 2, penultimate ¶).
Thus, while Peebles et al reasonably teaches suggests and provides motivation for expressing a protein involved in tryptophan biosynthesis and a protein involved in secologanin biosynthesis, the issue is whether one would practice the method as taught by Peebles et al in leaf or stem or to do so with the ORCA4 protein.
Regarding the latter, Paul et al teach that unlike ORCA3, overexpression of ORCA4 results in a dramatic increase in TIA accumulation in addition to increasing expression of AS in the indole pathway and G10H, the latter of which is involved in secologanin biosynthesis/seco-iridoid pathway (see Abstract; see also 1111, col. 1, last ¶ and col. 2, ¶ 1). Increases in TIA such as tabersonine, ajmalicine and catharanthine were observed (p. 1111, col. 2, ¶ 1).
Regarding transforming C. roseus leaf or stem, Verma et al teach the benefits of doing so as opposed to transforming hairy root cultures (p. 1053, col. 2 bridging p. 1054; see also p. 1054, col. 1, ¶ 1; see p. 1059, col. 1, last ¶).
Regarding the use of the TrpE gene, Weaver et al teach methods for altering the tryptophan content by expressing the TrpE gene which is the alpha domain of AS, the importance of which is noted above and which can increase production of indole alkaloids in plants (col. 1, ¶ 3 and 4; see also col. 13, ¶ 4; see col. 9, last ¶ bridging col. 10).
Therefore, prior to the effective filing date of the instant invention, it would have been prima facie obvious to modify the method as taught by Peebles et al by expressing ORCA4 rather than DXS in addition to AS.
One would be motivated to do so because both tryptophan and secologanin production would be increased and ultimately lead to the production of commercially important alkaloids.
There would be a reasonable expectation of success in doing so because Paul et al teach, in fact, that ORCA4 results in a dramatic increase in TIA accumulation in addition to increasing expression of AS in the indole pathway. However, by using the AS taught by Peebles et al, one would ensure that it would not be subject to feedback inhibition.
One would have found it prima facie obvious to practice the method as taught by Peebles et al in view of Paul et al in a leaf or stem because Verma et al explicitly provides motivation for doing so and successfully transforms C. roseus plants.
Finally, one would have found it prima facie obvious to modify the method as taught by Peebles et al in view of Paul et al to specifically express a TrpE gene because Weaver et al recognizes that it is involved in tryptophan biosynthesis and necessary for the production of indole alkaloids. There would be a reasonable expectation of success in doing so because Peebles et al and Paul et al teach transgenic production of alkaloids in C. roseus.

Conclusion
No claim is allowed.
Claims 7, 8 and 9 appear to be free of the prior art which is discussed above but fails to reasonably teach, suggest or provide motivation for expressing each of AroG, TrpD and TrpE.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828. The examiner can normally be reached 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662